DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a pixel circuit, comprising: a light emitting device having a first terminal and a second terminal; a driving circuit, electrically connected to the first terminal of the light emitting device, for providing power to the light emitting device; a voltage comparator for generating a pulse width modulated signal having a duty cycle based on a data voltage and a reference voltage; an offset voltage detecting circuit, electrically connected to an output terminal of the voltage comparator, for detecting an input offset voltage of the voltage comparator; a data voltage compensation circuit, electrically connected to the offset voltage detecting circuit, for compensating the data voltage according to the input offset voltage detected; and a data writing circuit electrically connected to a data line and the driving circuit, an illumination control circuit electrically connected to the light emitting device, and a switch control circuit electrically connected to the driving circuit and the output terminal of the voltage comparator, wherein: the data writing circuit is configured to control writing the data voltage provided by the data line to a control terminal of the driving circuit under control of a gate driving signal input by a gate line, and to control a potential at the control terminal of the driving circuit; the switch control circuit is configured to control a connection between a first terminal of the switch control circuit and a second terminal of the switch control circuit under control of a potential at a control terminal of the switch control circuit; and the illumination control circuit is configured to control a connection between the second terminal of the switch control circuit and the light emitting device under control of an illumination control signal input by an illumination control line, and to control a connection between the control terminal of the driving circuit and a first input terminal of the voltage comparator. 
Independent claim 14 recites similar limitations. 
The best prior art(s):
Lee U.S. Patent Publication No. 2015/0035813 teaches a voltage comparator OA, an offset voltage detecting circuit 171, a data compensation circuit 1713 and a switch control unit SW3 in figures 2-3. However, Lee does not appear to specifically disclose all the above the underlined limitations. 
Jeong et al. U.S. Patent Publication No. 2008/0252504 teaches a method of compensation channel offset voltage by the circuit shown in figure 1 (see also abstract) and further teaches amplifier AMP and output switches S0-S15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621